Citation Nr: 1124679	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for polyarthralgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and D. S.



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

In January 1990, the appellant enlisted in the Army Reserve and had active duty training from February 1990 to June 1990.  From September 1990 to May 1991, her unit was called to active duty in support of Operation Desert Shield/Desert Storm.  She served on active duty in Southwest Asia from November 1990 to April 1991.

In August 2008, the Board of Veterans' Appeals (Board) confirmed and continued a June 2004 rating action in which the RO had denied entitlement to service connection for polyarthralgia.  The appellant disagreed with that decision and appealed to the United States Court of Appeals for Veterans Claims (Court).

In September 2009, pursuant to a joint motion by the appellant and VA (the parties), the Court vacated the Board's August 2008 decision and remanded the matter to the Board for compliance with the instructions in the joint motion.

In April 2010, the Board remanded the case for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for polyarthralgia.  Thereafter, the case was returned to the Board for further appellate action.

In February 2007, during the course of the appeal, the appellant had a video conference with the Acting Veterans Law Judge whose signature appears at the end of this decision.


FINDING OF FACT

The appellant has polyarthralgia due to an unknown illness associated with her participation in the Persian Gulf War.


CONCLUSION OF LAW

Polyarthralgia is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appellant's appeal, the Board must determine whether VA has met its statutory duty to assist her in the development of the issues of entitlement to service connection for polyarthralgia.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In September 2003, VA received the appellant's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the appellant of the information and evidence necessary to substantiate and complete her claim.  

Following the notice to the appellant, VA fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claim.  VA also examined the appellant to determine, in part, the nature and etiology of her polyarthralgia.  Finally, as noted above, the appellant had a video conference with the undersigned Acting Veterans Law Judge.  

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the appellant's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection is also warranted for Persian Gulf War veterans who exhibit objective indications of a qualifying chronic disability, provided that such disability:  1) becomes manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2011; and (2) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  1) an undiagnosed illness; 2) the following medically unexplained chronic multi-symptom illness that are defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness that the VA Secretary determines meets the foregoing criteria for a medically unexplained chronic multi-symptom illness; or 3) any diagnosed illness that the VA Secretary determines warrants a grant of service connection.  38 C.F.R. § 3.317(a)(2).

A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Id.

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: 1) fatigue; 2) signs or symptoms involving skin; 3) headache; 4) muscle pain; 5) joint pain; 6) neurologic signs and symptoms; 7) neuropsychological signs or symptoms; 8) signs or symptoms involving the respiratory system (upper or lower); 9) sleep disturbances; 10) gastrointestinal signs or symptoms; 11) cardiovascular signs or symptoms; 12) abnormal weight loss; and 13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

A qualifying chronic disability referred to in this section shall be rated using evaluation criteria from The VA Schedule for Rating Disabilities (38 C. F. R. Part 4) for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a)(5).  

Service connection is not warranted for a chronic disability:  1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or 2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the appellant's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or 3) if there is affirmative evidence that the disability is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Nevertheless, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  
Analysis

During her video conference, the appellant testified that she had polyarthralgia, manifested by joint pain in her hands, wrists, elbows, shoulders, knees, and right hip.  She maintained that it is primarily the result of exposure to toxic substances during her participation in the Persian Gulf War and cannot be attributed to any known clinical diagnosis.  Therefore, she maintains that service connection is warranted as an undiagnosed illness.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, the appeal will be granted.  

The Board acknowledges that the appellant is competent to give testimony about what she experienced.  For example, she is competent to report that she has had joint pain since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a lay person, however, she is not qualified to render opinions which require medical expertise, such as the diagnosis of her symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, her opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

A review of the appellant's service medical records and the reports of her service treatment records are negative for any complaints of clinical findings of a disorder manifested by joint pain, including arthritis and polyarthralgia.  Indeed, during her service entrance and separation examinations, she responded in the negative when asked if she then had, or had ever had, swollen or painful joints; arthritis, rheumatism, or bursitis; or bone, joint, or other deformity.  Joint pain, diagnosed primarily as polyarthralgia, was first clinically reported in November 2001, many years after service.

As noted in the joint motion of the parties, polyarthralgia merely means painful joints.  Joint Motion for Remand at p. 3.  Similarly, the most recent VA examiner stated that polyarthralgia is subjective pain in many joints.  However, pain alone, that is, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be established.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-1362 (2001).  Thus, the salient question is whether the appellant's polyarthralgia should be regarded as an undiagnosed illness for which service connection may be warranted under 38 C.F.R. § 3.317.

The evidence shows that chronic knee pain and arthralgia were first manifested in 2001, approximately 10 years after the appellant's release from active duty.  Her primary care physician J. D. K., D.O., noted that it started in her left hand and progressed to her knees.  Dr. K's primary diagnosis was polyarthralgia.  Although later treatment records show that the joint pain spread to her wrists, elbows, ankles, and right hip, Dr. K. found no cause for the polyarthralgia.  In March and April 2005, the appellant was evaluated by J. H., M.D. a board-certified rheumatologist.  His evaluations, which included extensive X-rays and laboratory studies, were negative for an underlying rheumatologic or definitive arthritic condition.  Although X-rays taken during VA examinations in April 2004 and October 2007 had shown mild degenerative joint disease in the appellant's hands and knees, those taken during the most recent VA examination in May 2010 were negative in that regard.  

In addition to pain, the appellant demonstrated objective manifestations associated with her complaints.  During her treatment by Dr. K. in September 2002, she demonstrated slight enlargement of the metacarpophalgageal joints, especially the first and second joint.  During her April 2004 VA examination, her left hand joints were objectively tender, and during her October 2007 VA examination, she demonstrated crepitus in both wrists.  During her May 2010 VA examination, she experienced stiffness and objective evidence of pain on motion in her shoulders.  She also experienced stiffness, decreased speed of joint motion, and objective tenderness in her right hip, as well as a slight limitation of abduction.  

Despite the foregoing findings, the two most recent VA examiners opined that it was less likely than not that the appellant's polyarthralgia was the result of her participation in the Persian Gulf War.  In so concluding, the July 2010 VA examiner cited a review of the claims file, the appellant's history, and the examination as the rationale for his opinion.  However, he did not elaborate or otherwise cite specific evidence to support his conclusion.  Indeed, as noted in the joint motion of the parties his conclusion was deficient, because he did not provide a full and complete opinion that fully discussed the nature and etiology of the appellant's polyarthralgia.  

On reexamination by VA in April 2010, the examiner stated that the appellant's symptoms in her hands could easily be attributed to work-related duties as a clerk.  As expressed, however, such rationale represented no more than a possibility rather than a probability; and there is nothing in the historic record revealing such linkage.  Therefore, the Board finds the VA examiner's statement to be speculative, general or inconclusive in nature.  As such, it is of no probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The April 2010 VA examiner also noted that X-rays taken in April 2004 had shown degenerative joint disease in the appellant's hands and knees, a known clinical diagnosis.  In citing those X-rays, however, the VA examiner ignored those taken during his own examination.  Indeed, the X-rays taken during the April 2010 VA examination had been negative for any abnormalities in the hands or knees.  They mirrored the earlier findings of J. H., M.D. which had shown no known etiology for the appellant's joint pain.  Such selective citation of the evidence rather than a consideration of the evidence as a whole tends to further reduce the probative value of the April 2010 VA examiner's conclusion.  

After weighing and balancing the evidence, the Board finds that the appellant has objective indications of a qualifying chronic disability which has been diagnosed in a timely manner to a degree of at least 10 percent and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  At the very least, there is an approximate balance of evidence both for and against the claim that the appellant's polyarthralgia had its onset as a result of her participation in the Persian Gulf War.  Under such circumstances, all reasonable doubt is resolved in favor of the appellant, and the case is being decided on that basis.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, service connection for polyarthralgia is warranted, and the appeal is allowed.



ORDER

Entitlement to service connection for polyarthralgia is granted.



____________________________________________
J. R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


